DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (US 3944107).
 	Regarding claim 1, Wallace et al. discloses a sealing plug 60 Fig. 10, wherein the sealing plug comprises: a plug body 63, the plug body having a central axis and a support portion 61 arranged around the central axis; at least two holding arms 70, 71, wherein each of the at least two holding arms extends downward from the bottom of the support portion of the plug body and has a holding portion, and the holding portions extend obliquely downward in a direction away from the central axis; and a sealing portion 62, the sealing portion being arranged on an outer edge of the support portion of the plug body, wherein the plug body comprises a metal material, and the sealing portion comprises a material (plastic) with a melting point lower than a melting point of the metal material. 	Regarding claim 2, Wallace et al. discloses wherein the sealing plug 60 is configured to seal a hole in a panel Fig. 6, wherein the sealing plug is configured such that when the sealing plug is mounted in the hole in the panel, the holding portions of the at least two holding arms 70, 71 are located below the panel, the support portion 61 and the sealing portion 62 are located above the panel, and the sealing portion comes into contact with the panel such that the hole is sealed by the sealing plug. 	Regarding claim 3, Wallace et al. discloses wherein the sealing portion 62 comprises a flexible material (plastic). 	Regarding claim 5, Wallace et al. discloses wherein the at least two holding arms 70, 71 respectively have root portions connected to the support portion, and a distance from the root portions to the central axis is less than a radius of the hole of the panel Fig. 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al.
 	Regarding claim 4, Wallace et al. discloses the invention as claimed above but fails to explicitly disclose wherein the sealing portion comprises an ethylene-vinyl acetate copolymer.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material to a specific tolerance/need within the application and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 6, Wallace et al. discloses wherein the outer edge of the support portion 61 has the capability such that when the sealing portion melts, a lower surface of the outer edge contacts the panel to seal the hole. 	Regarding claims 7 and 8, Wallace et al. discloses wherein the support portion 61 of the plug body 63 comprises a support body portion and the outer edge, and the outer edge is arranged around the support body portion; and the outer edge comprises: at least two first outer edge portions (at 61), but fails to explicitly disclose that the at least two first outer edge portions extending obliquely outward and downward from the support body portion.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 Wallace et al. also fails to explicitly disclose at least two second outer edge portions, the at least two second outer edge portions being arranged to separate the at least two first outer edge portions and extending parallel with a plane of the support body portion, wherein the at least two holding arms are positioned adjacent to the at least two second outer edge portions.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional duplicate edge portions to further support the sealing plug and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	Regarding claim 9, Wallace et al. discloses wherein the plug body 63 further comprises an insertion portion 68, the insertion portion extending downward from the support portion, wherein the support portion 61 is arranged around the insertion portion, wherein the at least two holding arms 70, 71 are arranged around the insertion portion, and wherein the insertion portion is capable of being insertable into the hole of the panel. 	Regarding claim 10, Wallace et al. discloses wherein the plug body 63 is integrally formed from sheet metal. 	Regarding claim 11, Wallace et al. discloses wherein the at least two holding arms 70, 71 comprise two holding arms, which are symmetrically arranged with respect to the central axis of the plug body 63. 	Regarding claim 12, Wallace et al. discloses the invention as claimed above but fails to explicitly disclose wherein the at least two holding arms comprise four holding arms, which are uniformly arranged in a circumferential direction of the plug body.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional duplicate holding arms to further support the sealing plug and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675